SHIRYAK, BOWMAN, ANDERSON, GILL & KADOCHNIKOV, LLP
Btzalel Hirschhorn, Esq.
8002 Kew Gardens, Suite 600
Kew Gardens, NY 11415
Tel: (718) 263-6800
Fax: (718) 520-9401
Email: Bhirschhorn@sbagk.com

Counsel to the Debtor and
Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X Chapter 11 (Jointly Administered)

In re:                                                                                               Case No. 8-20-73181
                                                                                                     Tax I.D. No.: XX-XXXXXXX
BMSL MANAGEMENT, LLC 1,

Debtor,

-------------------------------------------------------------------X


NOTICE OF MOTION OF DEBTOR, ORDER EXTENDING EXCLUSIVITY PERIODS
                      UNDER 11 U.S.C. § 1121(d)




           PLEASE TAKE NOTICE that upon the motion (the “Motion”) of BMSL Management,

LLC, et al, as Debtors and Debtors in Possession (collectively, the “Debtors”), by and through

his attorney Btzalel Hirschhorn, Esq. of Shiryak, Bowman, Anderson, Gill & Kadochnikov LLP,

shall move before the Honorable Robert E. Grossman, United States Bankruptcy Judge at the

United States Bankruptcy Court for the Eastern District of New York, located at Alfonse M.

D’Amato Federal Courthouse, 290 Federal Plaza, Central Islip, New York 11722 on March 6,


1 The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number are as follows:
BMSL Management, LLC (4428), JS 105ST , LLC (8295), JS 112ST, LLC (1897), and Omni Home LLC (8107). The mailing address for the
Debtors, solely for the purposes of notice and communications is 95-25 120th Street Richmond Hill, NY 11419.


                                                                      -1-
2021 at 10:00 am, or as soon thereafter as counsel may be heard, for entry of an order extending

the Debtors’ exclusivity period under 11 U.S.C. 1121(d).

         PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief sought in the

Motion shall be in writing, shall state with particularity the grounds for the objection and shall be

(i) electronically filed with the Bankruptcy Court, (ii) delivered to the Chambers of the

Honorable Robert E. Grossman, and (iii) served upon the undersigned counsel for the Debtor, in

each case by 5:00 p.m. seven (7) days prior to the return date and upon any other person whose

interests would be affected if the objection is sustained.

         PLEASE TAKE FURTHER NOTICE that the hearing may be adjourned from time to

time without further notice other than the announcement of such adjournment by the Court.

         PLEASE TAKE FURTHER NOTICE that you need not appear at the hearing if you do

not object to the relief requested in the Motion.

         PLEASE TAKE FURTHER NOTICE that if no objections are timely filed and served,

the Debtor may submit the order to the Court substantially in the form annexed to the Motion,

which Order may be entered with no further notice or opportunity to be heard offered to any

party.


Dated: February 11, 2021
       Kew Gardens, New York
                                                      SHIRYAK, BOWMAN, ANDERSON,
                                                      GILL & KADOCHNIKOV LLP,

                                                      /s/ Btzalel Hirschhorn
                                                      By: Btzalel Hirschhorn, Esq.
                                                      Attorney for Debtor
                                                      80 – 02 Kew Gardens Road, Suite 600
                                                      Tel: (718) 263-6800
                                                      Bhirschhorn@sbagk.com


                                                -2-
SHIRYAK, BOWMAN, ANDERSON, GILL & KADOCHNIKOV, LLP
Btzalel Hirschhorn, Esq.
8002 Kew Gardens, Suite 600
Kew Gardens, NY 11415
Tel: (718) 263-6800
Fax: (718) 520-9401
Email: Bhirschhorn@sbagk.com

Counsel to the Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
                                                                       Chapter 11
In re:                                                                 Case No.: 8-20-73181

BMSL MANAGEMENT, LLC,

Debtors. 2
-------------------------------------------------------------------X


              DEBTOR'S MOTION FOR AN ORDER EXTENDING
            HIS EXCLUSIVITY PERIODS UNDER 11 U.S.C. § 1121(d),
                    WITH POINTS AND AUTHORITIES


TO: HON. ROBERT GROSSMAN
    UNITED STATES BANKRUPTCY JUDGE

              The Debtors, BMSL Management, LLC, et al., (the “Debtors”), by their

attorneys, Shiryak, Bowman, Anderson, Gill, & Kadochnikov, LLP, represents:




2 The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s
federal tax identification number are as follows: BMSL Management, LLC (4428), JS 105ST ,
LLC (8295), JS 112ST, LLC (1897), and Omni Home LLC (8107). The mailing address for the
Debtors, solely for the purposes of notice and communications is 95-25 120 Street Richmond
                                                                              th


Hill, NY 11419.

                                                       -3-
                              Preliminary Statement

          1. Debtors requests the entry of orders: (a.) pursuant to 11 U.S.C. §

1121(d) and Federal Rule of Bankruptcy Procedure 9006(b), extending from

February 11, 2021, until May 11, 2021, the time, pursuant to 11 U.S.C. § 1121(b),

in which the Debtors have the exclusive right to file a proposed plan of

organization and extending for an equal period the Debtors time to solicit and seek

acceptances of such proposed plan of reorganization (the "Exclusivity Periods");

and b.) granting the Debtors such other and further relief as this Court deems

proper (the "Motion").

          2. Cause exists to grant the Motion because:

                 a)      The Debtors have progressed in its reorganization efforts.

                 b)      The Debtors are finalizing the resolution of the treatment

                      of the largest creditor which forms a portion of the foundation

                      of the anticipated plan of reorganization.

                 c)      The Debtor are still establishing the economic foundations

                      on which its plan of reorganization will rely.

                                  BACKGROUND

     1.   On October 14, 2020, the Debtors filed voluntary petitions for relief (the

"Petition") under Chapter 11 of the Bankruptcy Code.


                                         -4-
      2.   The Debtors have continued in the possession of its property and control

of its business as a debtor in possession, pursuant to 11 U.S.C. § 1107 and 1108.

      3.   The Debtors own several real properties which they are in the process of

negotiationg a refinancing in attempt to pay off the largest secured creditor.

athletic footwear and related apparel and accessories.

      4.   No committee of unsecured creditors has been constituted in this case

      5.   This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §

1334 and 28 U.S.C. § 157(a).

      6.   This Motion is a "core proceeding" as that term is defined by 28 U.S.C.

§ 157(b)(2)(A).

      7.   This district is the appropriate venue for this Motion, pursuant to 18

U.S.C. § 1408

      8.   11 U.S.C. § 1121(b) grants to debtors in possession the exclusive right to

file a plan of reorganization in their case for the first 120 days of that case.

        THE NEED TO EXTEND DEBTORS’ TIME TO FILE AND SEEK
       ACCEPTANCES TO A PROPOSED PLAN OF REORGANIZATION


      9.   Pursuant to 11 U.S.C. § 1121(d), the Debtor may extend it’s Exclusivity

Periods for cause.

      10. Cause exists to extend Debtor’s Exclusivity Periods.


                                          -5-
     11. Debtor is working assiduously toward reorganization.

Circumstances of the Debtor’s Filing:

      12. Debtor sought reorganization due to the failure to obtain finacning

before a default provision in a pre-bankruptcy stipulation signed with the largest

creditors, Hillrich Holding Corp. and Six Lots, LLC.

      13. The Debtors were involved with the purchase and renting of real

property throughout Queens, NY.

      14. Due to the COVID19 Pandemic the economic climate for the Debtors’

businesses changed and the Debtors had trouble obtaining financing in time.

The Debtor’s Progress:

      15. The Debtors are finalizing proposed refinancing which would pay off

Hillrich and Six Lots.

      16. The Debtors have been working with the retained mortgage broker R&J

Capital, to clear a myriad of title issues on approximately thirteen different

properties in order to obtain a blanket refinancing to pay off Hillrich and Six Lots.

The Debtors Businesses:

      17. The Debtors have been collecting rental income on their various real

properties in order to ensure the properties are viable for reinfancing.




                                         -6-
      18. The Debtors have been laying the foundation for having future income

through upkeep of the Properties and collection of rental income.

      19. The Debtors have been succeeding in it’s reorganization efforts.

Hillrich and Six Lots Motion

      20. In contrast to the Debtors’ progress, Hillrich and Six Lots recently filed a

motion to dismiss/and or convert or relief from the automatic stay.

      21. The Debtors fervently disagree that the Debtors have not made progress

on the refinancing. The Debtors also state that they are current on all post-petition

taxes and water and sewer. The Debtors disagree that the relief sought through

Hillrich and Six Lots Motion is required.

      22. Unfortunately, Hillrich’s Motion requires diverting the Debtors efforts

away from the reorganization process.

      23. Nevertheless, the Debtors must contend with Hillrich and Six Lots

Motion.

Applicable Authority:

      24. 11 U.S.C. § 1121(b.) provides that “except as otherwise provided in this

section, only the debtor may file a plan until after 120 days after the date of the

order for relief under this chapter.




                                         -7-
      25. 11 U.S.C. § 1121(d.) provides that “on request of a party in interest

made within the respective periods specified in subsections (b) and (c) of this

section and after notice and a hearing, the court may for cause reduce or increase

the 120-day period or the 180-day period referred to in this section.”

      26. In determining requests to extend Exclusivity Periods courts have

considered the following factors: 1.) the size and complexity of the case, 2.) the

necessity of sufficient time to negotiate and prepare adequate information, 3.) the

existence of good faith progress, 4.) whether the debtor is paying its debts as it

becomes due, 5.) whether the debtor has demonstrated reasonable prospects for

filing a viable plan, 6.) whether the debtor has made progress negotiating with

creditors, 7.) the length of time a case has been pending, 8.) whether the debtor is

seeking an extension to pressure creditors, and 9.) whether or not unresolved

contingencies exist. In re Central Jersey Airport Services, LLC, 282 B.R. 176, 184

(Bankr. D.N.J. 2002) citing, In re Service Merchandise Co., 256 B.R. 744, 751

(Bankr.M.D.Tenn.2000); In re Crescent Mfg., 122 B.R. 979, 982 (Bankr.N.D.Ohio

1990); In re McLean Indus. Inc., 87 B.R. 830, 834 (Bankr.S.D.N.Y.1987).

      27. These factors supports granting the Debtors’ Motion.

      28. The Debtors have numerous creditors.

      29. The Debtors cases have progressed in good faith.


                                         -8-
       30. The Debtors have been substantially paying its post-petition debts as

they become due.

       31. The Debtors proposed refinancing provides the reasonable prospects for

filing a viable plan.

       32. The Debtor have made progress negotiating the refinacning and clearing

title issues.

       33.      This extension of time is not to pressure creditors.

       34.      Unresolved contingencies exist.

       35.      These contingencies include: (a.) Hillrich and Six Lots Motion; (b.)

assessing the success of the Debtors’ refinancing.

       36. It is in the best interests of the Debtor, the creditors and estate to have

the Exclusivity Periods extended.

       37. The Debtors request that the requirement of a separate memorandum of

law, pursuant to Rule 9013 of the Local Rules of this Court, be waived because the

nature of the relief sought is not controversial and the applicable authority is

discussed herein.

       38. No prior application has been made to this or any other Court for the

relief requested herein.




                                            -9-
          WHEREFORE, Debtors request that this Court grant this Motion and

enter orders pursuant to 11 U.S.C. § 1121(d) and Federal Rule of Bankruptcy

Procedure 9006(b), extending the Debtors Exclusivity Periods; and granting such

other and further relief as this Court deems proper.

Dated: Kew Gardens, New York
       February 11, 2021

                                                 SHIRYAK, BOWMAN, ANDERSON,
                                                 GILL & KADOCHNIKOV LLP, as
                                                 counsel to BMSL MANAGEMENT LLC,
                                                 et al


                                                 /s/Btzalel Hirschhorn
                                                 By: Btzalel Hirschhorn, Esq.
                                                 Attorney for Debtors
                                                 80 – 02 Kew Gardens Road, Suite 600
                                                 Tel: (718) 263-6800
                                                 Bhirschhorn@sbagk.com




                                        - 10 -
